Citation Nr: 1204149	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-35 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a prostate disorder, to include prostate cancer, claimed as due to exposure to hydrocarbons, toxic level of lead, and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1955 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, this matter was remanded for additional development, to include obtaining outstanding treatment records.

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

At the outset, the record reflects a diagnosis of prostate cancer.  The Veteran alleges that such disease is attributable to his active service, to include exposure to herbicides and other chemicals therein.

Certain diseases may be service connected on a presumptive basis as due to herbicide exposure if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era (January 9, 1962 to May 7, 1975), due to presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); notably, prostate cancer is an enumerated disease in 38 C.F.R. § 3.309(e).  However, as the Veteran's dates of service are from August 1955 to August 1957, he did not serve in Vietnam during the requisite period beginning on January 9, 1962, and ending on May 7, 1975.  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.

Consequently, to establish service connection for prostate cancer based on a theory that it is related to Agent Orange exposure, the Veteran must affirmatively show exposure to herbicides/Agent Orange in service.  See Combee v. Brown, 34 F 3d at 1043 (Fed Cir. 1994).  

At present, the record does not contain evidence indicating any possible in-service exposure to herbicides.  The Veteran is free to submit any such evidence in furtherance of his appeal.  Absent such evidence, the remaining inquiry is whether the diagnosed prostate cancer may be due to in-service exposure to other chemicals. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

As noted above, prostate cancer has been diagnosed.  The Veteran has consistently and credibly attested to exposure to toxic levels of lead, hydrocarbons and herbicides/chemicals due to his duties aboard the Naval Ship as a boatswain's mate.  His DD Form 214 shows that his service in the United States Navy included service aboard the U.S.S. Los Angeles, and that his military specialty was deck hand/water transportation.  The Board notes that the Veteran could have reasonably been exposed to chemicals during the course of his duties.  Therefore, the evidence presently of record is sufficient to trigger VA's duty to provide an examination for his prostate cancer/disorder claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1. Schedule the Veteran for a VA examination by a urologist or other examiner with appropriate expertise for the purpose of determining the nature and etiology of any prostate cancer/ disorder found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include exposure to hydrocarbons and/or toxic levels of lead.  

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


